


Exhibit 10.1


PIXELWORKS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
This Agreement (the “Agreement”) is effective as of February 1, 2016 (the
“Effective Date”), by and between Stephen Domenik (the “Executive”) and
Pixelworks, Inc., an Oregon corporation (the “Company”).
AGREEMENT
In consideration of the mutual covenants herein contained, the parties agree as
follows:
1.Employment. The Company employs Executive as Interim Chief Executive Officer.


(a)Effective Date. Executive’s employment will commence on February 1, 2016 and
any measurement of any seniority dependent benefits the Company may from time to
time make available will be measured from such date.


(b)Compensation and Equity Award. Company employs Executive at the annualized
base salary rate set forth in Exhibit A, paid bi-weekly, less payroll deductions
and all required withholdings, with the bonus plan set forth in Exhibit A, and
with the option or restricted stock unit award set forth in Exhibit A. The
Company shall pay all bonus payments to Executive no later than March 15 of the
year following the year in which a bonus is earned.


(c)At Will. Executive acknowledge that the Executive’s employment is and shall
continue to be at-will, as defined under applicable law. Company or Executive
may terminate this Agreement at any time for any reason, with or without cause
and with or without notice. If the Executive’s employment terminates for any
reason, the Executive shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by the Company’s then existing
employee benefit plans or policies at the time of termination.


(d)Duties. Executive shall perform such officer level duties and have such
officer level authority and responsibility as is usual and customary for a Chief
Executive Officer, plus any additional officer level duties as may reasonably be
assigned from time to time by the Board, including but not limited to providing
services as an officer and/or as a member of the boards of directors to one or
more of the Company’s subsidiaries or affiliates. Executive shall perform the
duties and carry out the responsibilities assigned to Executive, to the best of
his ability, in a trustworthy, businesslike and efficient manner for the purpose
of advancing the business of the Company and shall comply with the Company’s
policies and procedures, as generally in effect from time to time, in all
material respects. Except as otherwise approved by the Board in writing,
Executive shall devote substantially all of his business time to the performance
of his duties under this Agreement.


2.Accrued Wages and Vacation, Expenses always payable. Without regard to the
reason for, or the timing of, Executive’s termination of employment: (i) the
Company shall pay the Executive any unpaid base salary earned for periods prior
to the effective date of Executive’s termination of employment (the “Termination
Date”); (ii) the Company shall pay Executive all of Executive’s accrued and
unused vacation through the Termination Date; and (iii) following submission of
proper expense reports by Executive, the Company shall reimburse Executive for
all expenses reasonably and necessarily incurred by the Executive in connection
with the business of the Company prior to the Termination Date. These payments
shall be made promptly following termination and within the period of time
mandated by law.


3.Limitation on Payments. In the event that benefits otherwise payable to the
Executive (i) constitute “parachute payments” within the meaning of Section 280G
of the United States Internal Revenue




--------------------------------------------------------------------------------




Code (the “Code”), and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such benefits shall be either


(a)delivered in full, or


(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.
Any determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section. All payments made under this Agreement shall be
subject to reduction for all applicable federal, state, and local tax
withholdings and any other required withholdings. Any reduction payments and/or
benefits required by this Agreement shall occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting shall be canceled in the reverse order of the date of
grant for Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.
4.Successors.


(a)Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.


(b)Executive’s Successors. Without the written consent of the Company, Executive
may not assign or transfer this Agreement or any right or obligation under this
Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


5.Litigation/Audit Cooperation. Following the termination of Executive’s
employment for any reason, Executive shall reasonably cooperate with the Company
or any of its subsidiaries or affiliates (the “Company Group”) in connection
with (a) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving any member of the Company
Group with respect to




--------------------------------------------------------------------------------




matters relating to Executive’s employment with or service as a member of the
board of directors of any member of the Company Group other than a third party
proceeding in which Executive is a named party and Executive and the Company (or
the applicable member(s) of the Company Group) have not entered into a mutually
acceptable joint defense agreement (collectively, “Litigation”) or (b) for a two
(2) year period following the Termination Date, any audit of the financial
statements of any member of the Company Group with respect to the period of time
when Executive was employed by any member of the Company Group (“Audit”).
Executive acknowledges that such cooperation may include, but shall not be
limited to, Executive making himself available to the Company or any other
member of the Company Group (or their respective attorneys or auditors) upon
reasonable notice for: (i) interviews, factual investigations, and providing
declarations or affidavits that provide truthful information in connection with
any Litigation or Audit; (ii) appearing at the request of the Company or any
member of the Company Group to give testimony without requiring service of a
subpoena or other legal process; (iii) volunteering to the Company or any member
of the Company Group pertinent information related to any Litigation or Audit;
(iv) providing information and legal representations to the auditors of the
Company or any member or any member of the Company Group, in a form and within a
timeframe requested by the Board, with respect to the Company’s or any member of
the Company Group’s opening balance sheet valuation of intangibles and financial
statements for the period in which Executive was employed by the Company or any
member of the Company Group; and (v) turning over to the Company or any member
of the Company Group any documents relevant to any Litigation or Audit that are
or may come into Executive’s possession. The Company shall reimburse Executive
for reasonable travel expenses incurred in connection with providing the
services under this Section, including lodging and meals, upon Executive’s
submission of receipts. The Company shall also compensate Executive for each
hour that Executive provides cooperation in connection with this Section at an
hourly rate equal to Executive’s termination-base salary plus his
termination-base bonus, each as defined on Exhibit A, divided by 2080. Executive
shall submit invoices for any month in which Executive performs services
pursuant to this Section that details the amount of time and a description of
the services rendered for each separate day that Executive performed such
services. Any reimbursement requests pursuant to this Section must be submitted
within sixty (60) days of the day Executive incurs such expenses. The Company
shall reimburse Executive within fifteen (15) days of receiving a reimbursement
request from Executive.


6.409A Savings Clause.


(a)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments (as defined below) or other severance benefits that otherwise are
exempt from Section 409A (as defined below) pursuant to Treasury Regulation
Section 1.409A-1(b)(9) shall become payable until Executive has a “separation
from service” within the meaning of Section 409A.


(b)Further, if Executive is a “specified employee” within the meaning of Section
409A at the time of his separation from service (other than due to death), and
the severance payments and benefits payable to him, if any, pursuant to the
Agreement, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”), such Deferred Payments that otherwise are
payable within the first six (6) months following his separation from service
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of his separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, in the event of Executive’s death following his
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment




--------------------------------------------------------------------------------




or benefit. Each payment and benefit payable under the Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


(c)Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement. Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement. For purposes of this Agreement,
“Section 409A Limit” means the lesser of 2 times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during
Executive’s taxable year preceding Executive’s taxable year of his termination
of employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the year in
which your employment is terminated.


(d)Any reimbursement payments made to Executive pursuant to Section 2 shall be
paid to the Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred. The
reimbursements pursuant to Section 2 are not subject to liquidation or exchange
for another benefit, and the amount of such reimbursements that Executive
receives in one taxable year shall not affect the amount of such reimbursements
that Executive receives in any other taxable year.


(e)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. Executive and
the Company agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.


7.Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.


8.Arbitration.


(a)Any dispute or controversy arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Santa Clara County, California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitration shall be conducted by a
single neutral arbitrator selected by the parties from a list maintained by the
AAA, through the selection procedures set forth in the Rules. The arbitrator may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The Company shall be responsible for paying the costs




--------------------------------------------------------------------------------




of the arbitration proceeding (for example, arbitrator’s fees and costs,
transcript of the hearing), but each party shall be responsible for his or its
attorneys’ fees.


(b)The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law.


(c)Executive understands that nothing in this Section modifies Executive’s
at-will employment status. Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.


(d)EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:


(i)ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.


(ii)ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
CONSTITUTION OR STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR
LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE
CALIFORNIA LABOR CODE (EXCEPT FOR CLAIMS FOR UNDERLYING WORKERS' COMPENSATION
BENEFITS); AND


(iii)ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


9.Proprietary Information and Inventions Assignment Agreement. Executive shall
execute and comply with the terms of the Company’s standard Proprietary
Information and Inventions Assignment Agreement.


10.Miscellaneous Provisions.


(a)Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.




--------------------------------------------------------------------------------






(b)Integration; Amendment. This Agreement and any agreements referenced herein
represent the entire agreement and understanding between the parties as to the
subject matter herein and collectively supersede all prior or contemporaneous
agreements, whether written or oral, with respect to the same subject matter.
For clarification purposes and the avoidance of any doubt, this Agreement shall
not affect any agreements between the Company and Executive regarding
intellectual property matters or confidential information of the Company. This
Agreement may be amended only by a written agreement, signed by the parties to
be bound by the amendment that specifically references this Agreement.


(c)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.


(d)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(e)Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.


(f)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together will constitute one and
the same instrument.


***




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


Pixelworks, Inc.
Executive
By:
/s/ Richard Sanquini
By:
/s/ Stephen Domenik
Richard Sanquini, Chairman of the Board
Stephen Domenik













--------------------------------------------------------------------------------




EXHIBIT A
Executive: Stephen Domenik


Base Salary:
For 2016: Annualized amount of $375,000, payable on standard payroll schedules,
to be reviewed periodically by the Compensation Committee of the Board of
Directors.
2016 Bonus Plan:
To be established by the Compensation Committee.
Equity Award:
Nonstatutory Stock Option to purchase 43,750 shares at an exercise price equal
to 100% of the fair market value of the shares on the grant date, vesting at the
end of each calendar month in equal increments over six months subject to
continued service as CEO through the relevant vesting date.



Pixelworks, Inc.
Executive
By:
/s/ Richard Sanquini
By:
/s/ Stephen Domenik
Richard Sanquini, Chairman of the Board
Stephen Domenik





